                                                      
                                           Exhibit 10.1
 


SECOND AMENDMENT TO SUBLEASE AGREEMENT




THIS SECOND AMENDMENT TO SUBLEASE AGREEMENT (this “Second Amendment”) is made
and entered into as of April 1, 2010, by and among THE LOUIS L. BORICK TRUST and
THE NITA BORICK MANAGEMENT TRUST (together, “Sublessor”), and SUPERIOR
INDUSTRIES INTERNATIONAL, INC., a California corporation ( “Sublessee”) with
respect to the Sublease described below.


RECITALS


WHEREAS, Louis Borick, an individual (“Borick”), and the City of Los Angeles
(“Master Lessor”) entered into Lease No. VNA-2321, dated February 11, 1976, as
amended by those certain amendments dated April 28, 1976, December 6, 1979, and
May 23, 2007, respectively (the “Master Lease”), which Master Lease affects
particular property adjacent to Van Nuys Airport, as more specifically described
therein (the “Leased Premises”);


WHEREAS, Borick sublet the Leased Premises to Sublessee pursuant to that certain
Sublease Agreement by and between Borick and Sublessee, dated March 2, 1976, as
amended by that certain letter agreement dated May 8, 2008 (as previously
amended, the “Sublease”);


WHEREAS, prior to the first amendment to the Sublease on May 8, 2008, Borick
assigned equal interests in the Master Lease to himself and his spouse and
thereafter both he and his spouse transferred their respective interests in the
Master Lease to those certain trusts specified above comprising Sublessor;


WHEREAS, Sublessee no longer needs or desires to occupy or possess a leasehold
interest in the entirety of the Leased Premises and the parties hereto desire to
amend the Sublease in order to allow Sublessor to sublease a portion of the
Leased Premises, which is no longer needed or desired by Sublessee, to Munchkin,
Inc. (“Munchkin”), under the terms of that certain Standard
Industrial/Commercial Single-Tenant Lease - Gross by and between Sublessor and
Munchkin, dated September 5, 2009 (the “Munchkin Sublease”), and commencing as
of the commencement date set forth therein, which is currently set for April 1,
2010, but which may be modified by Sublessor and Munchkin.   Subject to prior
written consent from Master Lessor, the commencement date of this Second
Amendment (the “Effective Date”) shall be April 1, 2010.


NOW, THEREFORE, the parties hereto, for and in consideration of the terms,
covenants and conditions hereinafter contained to be kept and performed by the
respective parties, do hereby agree that the Sublease is hereby amended as
follows:



--------------------------------------------------------------------------------


 
           Section 1.                      Paragraph 1.1 of the Sublease is
hereby modified, effective as of the Effective Date, by deleting said paragraph
in its entirety and inserting the following paragraph in place thereof:


“1.1    Subject to the terms and conditions of the Master Lease, Sublessor
leases to Sublessee, and Sublessee leases from Sublessor, a portion of certain
real property described in Exhibit “A” to the Master Lease (the “Master Lease
Property”), which portion is highlighted and identified on the attached Exhibit
1, including the buildings and improvements constructed thereon (the
“Premises”).  The Premises specifically excludes the real property, and any
buildings and improvements situated thereon (the “Munchkin Sublease Property”),
that is the subject of the Standard Industrial/Commercial Single-Tenant Lease -
Gross by and between Sublessor and Munchkin, Inc., dated September 5, 2009 (the
“Munchkin Sublease”).  Sublessor and Sublessee agree and acknowledge that from
and after the Effective Date, Sublessee shall no longer have any liabilities
from, responsibilities or other obligations for, rights to, or interests in, the
Munchkin Sublease Property, and any claims, damages, demands, costs, losses
and/or the like arising from events or activities involving the Munchkin
Sublease Property from and after the Effective Date shall not require the
participation of or contribution by Sublessee or any of its officers, employees,
contractors, affiliates or assignees.  Nothing herein shall be construed as a
release of Sublessee for any obligations as to the Munchkin Sublease Property
arising prior to the Effective Date.”


           Section 2.                      Paragraph 2 of the Sublease is hereby
modified, effective as of the Effective Date, by deleting said paragraph in its
entirety and inserting the following paragraph in place thereof:


“2.    Term.


The term of this Sublease commenced concurrently with the commencement of the
Master Lease, and shall continue in full force and effect until and through
March 31, 2015.  Notwithstanding any provision of this Sublease to the contrary,
at any time prior to March 31, 2015, Sublessee shall have the right to extend
the term of this Sublease for an additional 5-year period, under the same terms
as provided herein or as the same may be modified by mutual written consent of
Sublessor and Sublessee from time to time hereafter (the “First Option
Period”).  At any time after the commencement of and prior to the expiration of
the First Option Period, Sublessee shall have the right to further extend the
Sublease term for an additional period of 5 years and 9 months, under the then
existing terms of this Sublease (the “Second Option Period”).  Notwithstanding
the foregoing, no extension of this Sublease may continue beyond the end of the
term of the Master Lease, as the Master Lease may be extended.  Sublessor has
provided Sublessee with the right to extend the term of this Sublease as
consideration for the mutual promises and covenants contained herein.”


Section 3.                      Effective as of the Effective Date, the Basic
Rent due pursuant to Paragraph 4.3 of the Sublease shall be Four Hundred Twenty
Four Thousand Six Hundred Ninety Two Dollars ($424,692) per year, payable in
equal monthly installments in advance of the first day of each and every
calendar month.



--------------------------------------------------------------------------------


 
Section 4.                      Paragraph 4.4 of the Sublease is hereby
modified, effective as of the Effective Date, by deleting said paragraph in its
entirety and inserting the following paragraph in place thereof:


“4.4.    Increased Rent.   For the term of this Sublease, and any extension and
renewal of this Sublease, the Basic Rent set forth in Paragraph 4.3 of this
Sublease shall be increased or decreased, as appropriate, by an amount equal to
the sum of (i) eight percent (8%) of the amount of any rental increases or
decreases, as applicable, imposed on Sublessor pursuant to Section 4 of the
Master Lease, and (ii) the Cost of Living Increase (as determined in Paragraph
4.6 of this Sublease) attributable to that portion of the Basic Rent under this
Sublease properly allocable to the improvements.   For the purposes of this
Paragraph 4.4, “Basic Rent under this Sublease properly allocable to the
improvements” shall be determined by subtracting from the total Basic Rent for
any given year, eight percent (8%) of the total rent payable by the Sublessor
(as lessee) to the City of Los Angeles (as lessor) under Section 4 of the Master
Lease for such year.”


Section 5.                      Paragraph 4.5 of the Sublease is hereby
modified, effective as of the Effective Date, by deleting said paragraph in its
entirety and inserting the following paragraphs in place thereof:


“4.5   This Sublease is what is commonly called a “net lease,” it being
understood that Sublessor shall receive the rent set forth in Paragraphs 4.1,
4.2, 4.3 and 4.4 (including the Cost of Living Increase determined under
Paragraph 4.6), free and clear of any and all other impositions, taxes, liens,
charges or expenses of any nature whatsoever in connection with Sublessee’s
occupancy and operation of the Premises.  In addition to the rent reserved by
Paragraphs 4.1, 4.2, 4.3 and 4.4 (including the Cost of Living Increase
determined under Paragraph 4.6), Sublessee shall pay to Sublessor as additional
rent the Sublessee’s Share of all Common Area Operating Expenses during each
calendar year of the term of this Sublease, in accordance with the following
provisions:


(a)           “Sublessee’s Share” means the percentage of the Master Lease
Property attributable to the Premises which, as of the Effective Date, shall be
and remain eight percent (8%), regardless of whether or not the portions of the
Master Lease Property outside of the Premises are fully or partially leased to
Munchkin or any other party or parties at any or all times prior to the
termination of the Sublease.


(b)           “Common Area Operating Expenses” are defined, for purposes of this
Sublease, as all costs incurred by Sublessor relating to the control and
operation of the Leased Premises, including, but not limited to, the following:


(i)           The operation, repair and maintenance, in neat, clean, good order
and condition, or otherwise as required under the terms of the Master Lease,
and, if necessary, the replacement of the following:



--------------------------------------------------------------------------------


 
    (aa)           The Common Area (as defined below) and Common Area
improvements, including parking areas, loading and unloading areas, trash areas,
roadways, parkways, walkways, driveways, landscaped areas, bumpers, irrigation
systems, Common Area lighting facilities, fences and gates, elevators, roofs,
and roof drainage systems.  The term “Common Area,” as used in this Sublease,
means all areas and facilities outside of the Premises and within the exterior
boundary line of the Master Lease Property (as used in this Paragraph 4.5, the
term “Master Lease Property” shall include any and all buildings and
improvements located thereon), as well as the interior utility raceways and
installations within the Master Lease Property, but only to the extent that the
same are provided for the general, non-exclusive use of Sublessee and the other
tenants or subtenants, including Munchkin, of the Master Lease Property and
their respective employees, suppliers, shippers, customers, contractors and
invitees, including any applicable parking areas, loading and unloading areas,
trash areas, roadways, walkways, driveways and landscaped areas.   Areas,
improvements, facilities, systems and the like which are exclusively possessed
and/or utilized by Sublessee or by any other tenant or subtenant, including
Munchkin, of the Master Lease Property, shall not be included within the
definition of Common Area as used in this Sublease.
 
 
 
(bb)
Any fire sprinkler systems.



(ii)           The cost of water, gas, electricity, heat, power and telephone
service to the Common Area.


(iii)           If provided by Sublessor, the cost of trash disposal, pest
control services, property management, security services, owners’ association
dues and fees and the cost of any environmental inspections.


(iv)           Reserves set aside for maintenance, repair and/or replacement of
Common Area improvements and equipment.


(v)           Real Property Taxes, which shall mean, for the purposes of this
Sublease, any form of assessment; real estate, general, special, ordinary or
extraordinary, or rental levy or tax (other than inheritance, personal income or
estate taxes); improvement bond; and/or license fee imposed upon or levied
against any legal or equitable interest of Sublessor in the Master Lease
Property or under the Master Lease, Sublessor’s right to other income therefrom,
and/or Sublessor’s business of leasing, by any authority having the direct or
indirect power to tax and where the funds are generated with reference to the
Master Lease Property address and where the proceeds so generated are to be
applied by the city, county or other local taxing authority of a jurisdiction
within which the Master Lease Property is located.  The term “Real Property
Taxes” shall also include any tax, fee, levy, assessment or charge, or any
increase therein imposed by reason of events occurring during the term of this
Sublease, but specifically excluding supplemental real property taxes assessed
as a result of (1) a change in the ownership of the Master Lease Property,
and/or (2) a change in the improvements thereon.


     (vi)           The cost of the premiums for any insurance required to be
maintained by Sublessor under the Master Lease, and which are actually
maintained by Sublessor.


    (vii)           Any deductible portion of an insured loss concerning the
Common Areas of the Master Lease Property.


    (viii)           Auditors’, accountants’ and attorneys’ fees and costs
related to the operation, maintenance, repair and replacement of the Master
Lease Property.


    (ix)           The cost of any other services to be provided by Sublessor,
under the Master Lease or otherwise, which can be reasonably and customarily
described as a Common Area Operating Expense.


(b)           Any Common Area Operating Expenses and Real Property Taxes that
are specifically attributable to the Premises or any other portion of the Master
Lease Property, or to the operation, repair and maintenance thereof, shall be
allocated entirely to the Premises or any other applicable portion of the Master
Lease Property.  However, any Common Area Operating Expenses and Real Property
Taxes not specifically attributable to any particular portion of the Master
Lease Property, including the Premises, shall be equitably allocated by
Sublessor to the entire Master Lease Property.


(c)           Sublessee’s share of the Common Area Operating Expenses is payable
monthly on the same terms as the Basic Rent set forth in Paragraph 4.3 of this
Sublease.  The amount of such payments may be based on Sublessor’s estimate of
the annual Common Area Operating Expenses.  Within 60 calendar days after a
written request by Sublessee (but not more than twice a year), Sublessor shall
deliver to Sublessee a reasonably detailed statement showing Sublessee’s share
of the actual Common Area Operating Expenses incurred during the previous
year.  If Sublessee’s payments during such year were less than the actual
Sublessee’s Share of Common Area Operating Expenses, Sublessee shall pay to
Sublessor the amount of the deficiency within 10 calendar days after delivery by
Sublessor to Sublessee of such statement.  If Sublessee’s payments during such
year exceed the actual Sublessee’s Share of Common Area Operating Expenses,
Sublessor shall credit the amount of such overpayment against Sublessee’s future
payments under this Paragraph 4.5.


(d)           Common Area Operating Expenses shall not include any expenses paid
by any tenant of the Master Lease Property directly to third parties, or with
respect to which Sublessor is otherwise reimbursed by any third party, other
tenant, or insurance proceeds.”


Notwithstanding any provision of the above revised Paragraph 4.5 to the
contrary, Sublessee shall be solely responsible for the landscape, hardscape and
related gardening and maintenance costs pertaining solely to the landscape and
hardscape (but not the parking lots and driveways) located immediately adjacent
to the office building situated on the Premises, as highlighted and identified
on the attached Exhibit 1 (the “Landscape Area”).


Section 6.                      Paragraph 6 of the Sublease is hereby modified,
effective as of the Effective Date, by deleting said paragraph in its entirety
and inserting the following paragraph in place thereof:



 
 

--------------------------------------------------------------------------------

 

“6.   Utilities to Premises.


Sublessee agrees to and shall pay, prior to delinquency, all charges for gas,
water, electricity, lights, heat, power, telephone and all other utilities that
are provided exclusively to the Premises and/or are separately metered to the
Premises.  In the event that any utilities provided to or consumed by Munchkin
are billed to Sublessee, then Sublessee may bill Munchkin for its full share of
the cost of such utilities consumed by Munchkin.  If and to the extent that
Munchkin does not pay its full share of such utilities within 30 days after
receiving Sublessee’s invoice therefor, then Sublessee may offset such expense
against its rent due under this Sublease, notwithstanding anything in this
Sublease to the contrary.”


Section 7.                      Sublessee agrees to construct the tenant
improvements described in items 1 through 19 of paragraph 53.D. of the Munchkin
Sublease, at its sole cost and expense.


Section 8.                      Paragraph 17 of the Sublease is hereby modified
by deleting said paragraph in its entirety and inserting the following paragraph
in place thereof:


“17.   Notices.


Any and all written notice to be given to Sublessor hereunder shall be addressed
to the Sublessor at 7800 Woodley Avenue, Van Nuys, California 91406, and any and
all notices to be given to Sublessee shall be addressed to Sublessee at the
Premises or at such other address as Sublessee may designate in writing.  All
notices shall be hand delivered or given by depositing the same in the United
States mail, properly addressed as aforesaid, and with postage prepaid,
registered or certified, and shall be deemed complete four (4) days after
deposit.”


Section 9.                      Subject to the provisions of the Master Lease
and the Munchkin Lease, Sublessee shall have the right to install monument and
building signage in accordance with governing authority approval to be obtained
by Sublessee and subject to the approval of Master Lessor.


Section 10.                      Except as specifically provided herein, this
Second Amendment shall not in any manner, alter, change, modify, or affect any
of the rights, privileges, duties, or obligations of either of the parties
hereto under or by reason of said Sublease, and except as expressly amended
herein, all of the terms, covenants, and conditions of said Sublease shall
remain in full force and effect.




[SIGNATURES OF NEXT PAGE]



 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
as of the day and year first hereinabove written.




Sublessor:                                THE LOUIS L. BORICK TRUST


By:           /s/ Louis L. Borick
Name:      Louis L. Borick
Its:           Trustee




THE NITA BORICK MANAGEMENT TRUST


By:           /s/ Steven J. Borick
Name:      Steven J. Borick
Its:           Trustee




Sublessee:                                SUPERIOR INDUSTRIES INTERNATIONAL,
INC.,
a California corporation


By:           /s/ Steven J. Borick
Name:      Steven J. Borick
Its:           Chairman of the Board,
CEO and President

 
 

--------------------------------------------------------------------------------

 

Exhibit 1


Site Plan Depicting the Premises and the Landscape Area




[See attached]




 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 

Exhibit 1
 
 

--------------------------------------------------------------------------------

 


Plan [ex999.jpg]

